Citation Nr: 1421017	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-20 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the Appellant's character of discharge is a bar to the award of VA disability benefits. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Appellant served on active duty from September 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  The Appellant participated in an informal conference hearing at the RO in July 2012.  The Appellant also testified at a hearing before the undersigned Veterans Law Judge of the Board via a video-conference hearing in February 2014.  A transcript of that hearing has been associated with the claims file.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional procedural records added to the present appeal have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board can make a decision in this case, pursuant to the duties to notify and assist, VA notice requirements must be complied with.  In September 2009, the Appellant filed claims for service connection for right shoulder pain, lumbar pain, and right leg pain. Thereafter, an October 2009 administrative decision was issued, informing the Appellant that his discharge from the Army in July 1967 was under conditions other than honorable, and he was barred from entitlement to payment of VA benefits.  Prior to the issuance of this decision, no VA notice, including a duty to assist letter which is compliant with the Veterans Claims Assistance Act (VCAA), was provided to the Appellant regarding the claims he filed.  In addition, there is no subsequent VA notice in the claims file that would satisfy the duty to notify and cure any prior VA notice deficiencies.  

The Board notes that the October 2009 Administrative Decision states that the Appellant "did not reply to our request for evidence, he did not address the issues surrounding his discharge."  However, there is no such letter associated with the claims folder or virtual file, and the Appellant stated in August 2012 that the form requesting evidence surrounding his discharge was never mailed to him.

Where the issue involves the character of an appellant's discharge, VA's notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In addition, VA's notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This deficiency should be rectified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the claimant regarding what evidence is needed to establish veteran status, as required by Dennis v. Nicholson, 21 Vet. App. 18 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The provisions of 38 C.F.R. § 3.12 must be included in the notice letter.  The letter should request that the claimant provide information concerning the facts, circumstances, and issues surrounding his discharge from service.

2.  After the above instruction has been completed, readjudicate the Appellant's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Appellant and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

